Exhibit 10.22

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 1st
day of April, 2000 by and between PSS World Medical, Inc., a Florida corporation
(hereinafter, the “Company” which term shall include the Company’s other
subsidiaries, affiliates and successors), and David H. Ramsey (hereinafter,
“Executive”).

 

BACKGROUND

 

The Company desires to engage Executive in Executive capacities set forth
herein, in accordance with the terms and conditions of this Agreement. Executive
is willing to serve as such in accordance with the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Effective Date. This Agreement is effective as of April 1, 2000 (the
“Effective Date”).

 

2. Employment. Executive is hereby employed on the Effective Date as the Vice
President and Chief Information Officer of the Company. Executive’s
responsibilities under this Agreement shall be in accordance with the policies
and objectives established by the President or the Board of Directors of the
Company and shall be consistent with the responsibilities of similarly situated
executives of comparable companies in similar lines of business.

 

3. Employment Period. Unless earlier terminated herein in accordance with
Section 7 hereof, Executive’s employment shall be for a one-year term (the
“Employment Period”), beginning on the Effective Date. The Employment Period
shall, without further action by Executive or the Company, be extended by an
additional one-year period on each anniversary of the Effective Date; provided,
however, that either party may, by notice to the other, cause the Employment
Period to cease to extend automatically. Upon such notice, the Employment Period
shall terminate upon the expiration of the then-current term, including any
prior extensions. Notwithstanding the foregoing, if a Change of Control occurs
the Employment Period shall be automatically extended through the later of (i)
the first anniversary of the Change of Control, or (ii) the normal expiration of
the then-current term, including any prior extensions.

 

4. Extent of Service. During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote his business time, attention, skill and efforts exclusively to the
faithful performance of his duties hereunder; provided, however, that it shall
not be a violation of

 



--------------------------------------------------------------------------------

this Agreement for Executive to (i) devote reasonable periods of time to
charitable and community activities and, with the approval of the Company,
industry or professional activities, and/or (ii) manage personal business
interests and investments, so long as such activities do not materially
interfere with the performance of Executive’s responsibilities under this
Agreement.

 

5. Compensation and Benefits.

 

(a) Base Salary. During the Employment Period, the Company will pay to Executive
a base salary in an amount not less than that in effect for Executive on the
Effective Date (“Base Salary”), less normal withholdings, payable in equal
monthly or more frequent installments as are customary under the Company’s
payroll practices from time to time. The Compensation Committee of the Board of
Directors of the Company shall review Executive’s Base Salary annually and in
its sole discretion, subject to approval of the Board of Directors of the
Company, may increase Executive’s Base Salary from year to year. The annual
review of Executive’s salary by the Board will consider, among other things,
Executive’s own performance and the Company’s performance.

 

(b) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to peer
executives of the Company and its affiliated companies (“Peer Executives”), and
on the same basis as such Peer Executives.

 

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s family shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company and its affiliated companies (including, without limitation,
medical, prescription, dental, disability, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to Peer Executives.

 

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company and its
affiliated companies to the extent applicable generally to Peer Executives.

 

(e) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company and its affiliated companies in effect for Peer
Executives.

 

6. Change of Control. A “Change of Control” shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3

 

- 2 -



--------------------------------------------------------------------------------

promulgated under the Exchange Act) of 35% or more of the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (ii)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

 

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 80% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding the Company or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such corporation resulting
from such Business Combination except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

- 3 -



--------------------------------------------------------------------------------

(d) If Executive’s employment responsibilities are primarily with Diagnostic
Imaging, Inc., a disposition by the Company of a majority of the stock or
substantially all of the assets of Diagnostic Imaging, Inc.; provided, however,
that if Executive is offered and accepts a position with the Company or another
subsidiary or division of the Company immediately following such disposition of
Diagnostic Imaging, Inc., then a Change of Control shall not be deemed to have
occurred by virtue of this subsection (d); or

 

(e) If Executive’s employment responsibilities are primarily with Gulf South
Medical Supply, Inc., a disposition by the Company of a majority of the stock or
substantially all of the assets of Gulf South Medical Supply, Inc.; provided,
however, that if Executive is offered and accepts a position with the Company or
another subsidiary or division of the Company immediately following such
disposition of Gulf South Medical Supply, Inc., then a Change of Control shall
not be deemed to have occurred by virtue of this subsection (e); or

 

(f) If Executive’s employment responsibilities are primarily with the Physician
Sales & Service division of the Company, a disposition by the Company of
substantially all of the assets of such division; provided, however, that if
Executive is offered and accepts a position with the Company or another
subsidiary or division of the Company immediately following such disposition of
the Physician Sales & Service division, then a Change of Control shall not be
deemed to have occurred by virtue of this subsection (f).

 

7. Termination of Employment.

 

(a) Death, Retirement or Disability. Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment Period.
For purposes of this Agreement, “Retirement” shall mean normal retirement as
defined in the Company’s then-current retirement plan, or there is no such
retirement plan, “Retirement” shall mean voluntary termination after age 65 with
ten years of service. If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice in accordance with Section 15(f) of this Agreement of its intention to
terminate Executive’s employment. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such written
notice by Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean a mental or physical disability as determined by the Board of
Directors of the Company in accordance with standards and procedures similar to
those under the Company’s employee long-term disability plan, if any. At any
time that the Company does not maintain such a long-term disability plan,
Disability shall mean the inability of Executive, as determined by the Board, to
perform the essential functions of his regular duties and responsibilities (with
or without reasonable accommodation) due to a medically determinable physical or
mental

 

- 4 -



--------------------------------------------------------------------------------

illness which has lasted (or can reasonably be expected to last) for a period of
six consecutive months.

 

(b) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Executive, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Executive by the President or the Board of Directors of the Company which
specifically identifies the manner in which such Board or the President believes
that Executive has not substantially performed Executive’s duties, or

 

(ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company, or

 

(iii) Executive engages in any misconduct involving moral turpitude whether
occurring in the performance of his duties or otherwise.

 

For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board of
the Company at a meeting of such Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before such Board), finding
that, in the good faith opinion of such Board, Executive is guilty of the
conduct described in subparagraph (i), (ii) or (iii) above, and specifying the
particulars thereof in detail.

 

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean:

 

(i) without the written consent of Executive, the assignment to Executive of any
duties materially inconsistent with Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as in

 

- 5 -



--------------------------------------------------------------------------------

effect on the Effective Date, or any other action by the Company which results
in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 

(ii) a reduction by the Company in Executive’s Base Salary and benefits as in
effect on the Effective Date or as the came may be increased from time to time,
unless a similar reduction is made in salary and benefits of Peer Executives, or
the failure by the Company to increase Executive’s Base Salary each year during
the Employment Period by an amount which at least equals, on a percentage basis,
the mean average percentage increase in base salary for Peer Executives, unless
such failure to increase is based on nonarbitrary criteria applied to Executive
and Peer Executives;

 

(iii) after the occurrence of a Change of Control, the Company’s requiring
Executive to be based at any office or location other than in the greater
Jacksonville, Florida metropolitan area or the Company’s requiring Executive to
travel on Company business to a substantially greater extent than required
immediately prior to the Effective Date;

 

(iv) any failure by the Company to comply with and satisfy Section 14(b) of this
Agreement; or

 

(v) any termination by Executive for any reason or no reason during the 30-day
period beginning on the first anniversary of a Change of Control.

 

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the

 

- 6 -



--------------------------------------------------------------------------------

case may be, (ii) if Executive’s employment is terminated by the Company other
than for Cause or Disability, the Date of Termination shall be the date on which
the Company notifies Executive of such termination and (iii) if Executive’s
employment is terminated by reason of death, Retirement or Disability, the Date
of Termination shall be the date of death or Retirement of Executive or the
Disability Effective Date, as the case may be.

 

8. Obligations of the Company upon Termination.

 

(a) Termination by Executive for Good Reason; Termination by the Company Other
Than for Cause, Death or Disability. If, during the Employment Period, the
Company shall terminate Executive’s employment other than for Cause, death or
Disability, or Executive shall terminate employment for Good Reason within a
period of 30 days after the occurrence of the event giving rise to Good Reason,
then in consideration of Executive’s services rendered prior to such termination
and as reasonable compensation for his compliance with the Restrictive Covenants
in Section 13 hereof:

 

(i) the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination or, with respect to the prorata bonus described in
clause A(2) below, within 30 days after the determination of the bonus amount,
the aggregate of the following amounts:

 

A. the sum of (1) Executive’s Base Salary through the Date of Termination to the
extent not theretofore paid, (2) if the Date of Termination occurs after or in
connection with the occurrence of a Change of Control, the product of (x)
Executive’s annual bonus that would have been payable with respect to the fiscal
year in which the Date of Termination occurs (determined at the end of such year
based on actual performance results through the end of such year) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, and
(3) any compensation previously deferred by Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (1),
(2) and (3) shall be hereinafter referred to as the “Accrued Obligations”); and

 

B. the amount equal to six times Executive’s monthly Base Salary in effect as of
the Date of Termination (the “Severance Payment”); provided, however, that if
the Date of Termination occurs after or in connection with the occurrence of a
Change of Control, the Severance Payment shall be the amount equal to two times
Executive’s annual Base Salary in effect as of the Date of Termination; and

 

(ii) for six months after Executive’s Date of Termination (or two years in the
event that the Date of Termination occurs after or in connection with the
occurrence of a Change of Control), or such longer period as may be provided by
the

 

- 7 -



--------------------------------------------------------------------------------

terms of the appropriate plan, program, practice or policy, the Company shall
continue benefits to Executive and/or Executive’s family at least equal to those
which would have been provided to them in accordance with the welfare plans,
programs, practices and policies described in Section 5(c) of this Agreement if
Executive’s employment had not been terminated or, if more favorable to
Executive, as in effect generally at any time thereafter with respect to Peer
Executives and their families, provided, however, that if Executive becomes
re-employed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility (“Welfare
Benefits”); and

 

(iii) the Company shall, within 30 days of receipt of reasonably documented
invoices therefor, reimburse Executive’s actual cost (not to exceed $15,000) for
outplacement expenses incurred within one year after the Date of Termination;
and

 

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for payment of Accrued Obligations (excluding the pro-rata bonus
described in clause 2 of Section 8(a)(i)(A)), the timely payment or provision of
Other Benefits, and a lump sum amount equal to one (1) month’s salary, based on
Executive’s Base Salary in effect as of the date of death. Accrued Obligations
shall be paid to Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 8(b)
shall include, without limitation, and Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits under such plans, programs, practices and
policies relating to death benefits, if any, as applicable to Executive on the
Date of Termination.

 

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
(excluding the pro-rata bonus described in clause 2 of Section 8(a)(i)(A)) and
the timely payment or provision of Other Benefits. Accrued Obligations shall be
paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 8(c) shall include, without limitation, and
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits under such plans, programs, practices and policies
relating to disability, if any, as applicable to Executive on the Date of
Termination.

 

- 8 -



--------------------------------------------------------------------------------

(d) Retirement. If Executive’s employment is terminated by reason of Executive’s
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
(excluding the pro-rata bonus described in clause 2 of Section 8(a)(i)(A)) and
the timely payment or provision of Other Benefits. Accrued Obligations shall be
paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 8(d) shall include, without limitation, and
Executive shall be entitled after the Date of Termination to receive, retirement
and other benefits under such plans, programs, practices and policies relating
to retirement, if any, as applicable to Executive on the Date of Termination.

 

(e) Cause or Voluntary Termination without Good Reason. If Executive’s
employment shall be terminated for Cause during the Employment Period, or if
Executive voluntarily terminates employment during the Employment Period without
Good Reason, this Agreement shall terminate without further obligations to
Executive, other than for payment of Accrued Obligations (excluding the pro-rata
bonus described in clause 2 of Section 8(a)(i)(A)), the continuation of Welfare
Benefits for a period of 30 days after the Date of Termination, payment of a
lump sum amount equal to 30 days’ salary, based on Executive’s Base Salary in
effect as of the Date of Termination, and the timely payment or provision of
Other Benefits.

 

9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which Executive may qualify, nor, subject to Section 15(d), shall anything
herein limit or otherwise affect such rights as Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

10. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any benefit, payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively

 

- 9 -



--------------------------------------------------------------------------------

referred to as the “Excise Tax”), then: Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by Executive of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing provisions of this Section 10(a), if it shall be determined that
Executive is entitled to a Gross-Up Payment, but that Executive, after taking
into account the Payments and the Gross-Up Payment, would not receive a net
after-tax benefit of at least $50,000 (taking into account both income taxes and
any Excise Tax) as compared to the net after-tax proceeds to Executive resulting
from an elimination of the Gross-Up Payment and a reduction of the Payments, in
the aggregate, to an amount (the “Reduced Amount”) such that the receipt of
Payments would not give rise to any Excise Tax, then no Gross-Up Payment shall
be made to Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount. The Executive may select the Payments to be limited or reduced.

 

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
regular independent accounting firm at the expense of the Company or, at the
election and expense of Executive, another nationally recognized independent
accounting firm (the “Accounting Firm”) which shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 10(c) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

 

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

- 10 -



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 10(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 10(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 10(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).

 

- 11 -



--------------------------------------------------------------------------------

11. Costs of Enforcement. In any action taken in good faith relating to the
enforcement of this Agreement or any provision herein after the occurrence of a
Change of Control, Executive shall be entitled to be paid any and all costs and
expenses incurred by him in enforcing or establishing his rights thereunder,
including, without limitation, reasonable attorneys’ fees, whether suit be
brought or not, and whether or not incurred in trial, bankruptcy or appellate
proceedings. In all other circumstances, each party in any such action shall pay
his or its own such costs and expenses.

 

12. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete (other than as contained herein) with any person or
entity, and Executive’s execution of this Agreement and performance of his
obligations hereunder will not violate the terms or conditions of any contract
or obligation, written or oral, between Executive and any other person or
entity.

 

13. Restrictions on Conduct of Executive.

 

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 13 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that the post-employment restrictions set forth in this Section 13
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement. Therefore, subject to the
limitations of reasonableness imposed by law upon the restrictions set forth
herein, Executive shall be subject to the restrictions set forth in this Section
13.

 

(b) Definitions. The following capitalized terms used in this Section 13 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

 

“Competitive Services” means any services provided by Company at the
Determination Date, including, but not limited to the marketing, sale and
distribution of medical supplies, equipment and pharmaceuticals to primary care
and other office-based physicians; the marketing, sale and distribution of
medical diagnostic imaging supplies, chemicals, equipment and service to the
acute care and alternate care market; and the provisions of special group
purchasing contract pricing and periodic cost analyses to help manage the supply
needs of individual physicians or practices.

 

“Confidential Information” means any confidential or proprietary information
possessed by the Company or its affiliated entities or relating to its or their
business, including without limitation, any confidential “know-how”, customer
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing

 

- 12 -



--------------------------------------------------------------------------------

policies price lists, market studies, business plans, operational methods,
marketing plans or strategies, product development techniques or plans, computer
software programs (including object code and source code), data and
documentation, data base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans, new personnel acquisition plans and any other
information that would constitute a Trade Secret (as defined herein).

 

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the
Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

 

“Person” means any individual or any corporation, partnership, joint venture,
association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Clients” means any Person to whom the Company provided services or
submitted a written proposal therefor, within eighteen (18) months prior to the
Determination Date.

 

“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.

 

“Restricted Period” means the term of Executive’s employment hereunder and a
period extending until eighteen (18) months from the Date of Termination;
provided, however that such period shall be extended by any length of time
during which Executive is in breach of the Restricted Covenants.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
13(c) hereof.

 

“Trade Secret” means any item of Confidential Information that constitutes a
“trade secret(s)” under the common law or statutory law of the State of Florida.

 

(c) Restrictive Covenants.

 

(i) Restriction on Disclosure and Use of Confidential Information. Executive
understands and agrees that the Confidential Information constitutes a valuable
asset of the Company and its affiliated entities, and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that Executive shall
not, directly or indirectly, at any time during the Restricted Period reveal,
divulge, or disclose to any

 

13



--------------------------------------------------------------------------------

Person not expressly authorized by the Company any Confidential Information, and
Executive shall not, directly or indirectly, at any time during the Restricted
Period use or make use of any Confidential Information in connection with any
business activity other than that of the Company; provided, however, in the
event the Confidential Information constitutes a Trade Secret, the Restricted
Period referred to above shall be five (5) years. Notwithstanding the above,
this covenant shall expire (except with respect to Trade Secrets) upon the
occurrence of a Change of Control.

 

(ii) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into any relationship of employment, agency or
independent contractorship with any other Person. Notwithstanding the above,
this covenant shall expire upon the occurrence of a Change of Control.

 

(iii) Restriction on Relationships with Protected Clients. Executive understands
and agrees that the relationship between the Company and each of its Protected
Clients constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not, without the prior written consent of the
Company, become a Principal or Representative of a Protected Client or otherwise
provide services to a Protected Client as a consultant or independent
contractor. Notwithstanding the above, this covenant shall expire upon the
occurrence of a Change of Control.

 

(iv) Noncompetition with the Company. During the Restricted Period Executive,
unless acting in accordance with the Company’s prior written consent, will not
directly provide any Competitive Services to, and will not, directly or
indirectly, (i) own, manage, operate, join, control, finance or participate in
the ownership, management, operation, control or financing of, or (ii) be
connected as a Principal or Representative or otherwise with, or (iii) permit
Executive’s name to be used by or in connection with, any Person engaged in
providing Competitive Services to any Person conducting business activities
within the territory in which the Company is or was engaged in the provision of
the Competitive Services on the Determination Date; provided, however, that the
provisions of this Agreement shall not be deemed to prohibit the ownership by
Executive of any securities of the Company or its affiliated entities or not
more than five percent (5%) of any class of securities of any corporation having
a class of securities registered pursuant to the Securities Exchange Act of
1934, as amended. Notwithstanding the above, this covenant shall expire upon the
occurrence of a Change of Control.

 

(d) Exceptions from Disclosure Restrictions. Anything herein to the contrary
notwithstanding, Executive shall not be restricted from disclosing or using

 

- 14 -



--------------------------------------------------------------------------------

Confidential Information that: (a) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by Executive or his
agent; (b) becomes available to Executive in a manner that is not in
contravention of applicable law from a source (other than the Company or its
affiliated entities or one of its or their officers, employees, agents or
representatives) that is not bound by a confidential relationship with the
Company or its affiliated entities or by a confidentiality or other similar
agreement; (c) was known to Executive on a non-confidential basis and not in
contravention of applicable law or a confidentiality or other similar agreement
before its disclosure to Executive by the Company or its affiliated entities or
one of its or their officers, employees, agents or representatives; or (d) is
required to be disclosed by law, court order or other legal process; provided,
however, that in the event disclosure is required by law, Executive shall
provide the Company with prompt notice of such requirement so that the Company
may seek an appropriate protective order prior to any such required disclosure
by Executive.

 

(e) Enforcement of Restrictive Covenants.

 

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

 

A. the right and remedy to enjoin, preliminarily and permanently, Executive from
violating or threatening to violate the Restrictive Covenants and to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

 

B. the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.

 

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. If any court determines that any of the Restrictive Covenants,
or any part thereof, are invalid or unenforceable, the remainder of the
Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions.

 

- 15 -



--------------------------------------------------------------------------------

14. Assignment and Successors.

 

(a) Executive. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

 

(b) The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor to all or substantially all of the business and/or assets of the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “the Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

15. Miscellaneous.

 

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

 

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof, and it supersedes and invalidates any previous agreements or
contracts between them which relate to the subject matter hereof. No
representations, inducements, promises or agreements, oral or otherwise, which
are not embodied herein shall be of any force or effect.

 

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Florida shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

 

- 16 -



--------------------------------------------------------------------------------

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:    PSS World Medical, Inc.      4345 Southpoint Boulevard     
Jacksonville, Florida 32216      Facsimile No. (904) 332-3209      Attention:
Patrick Kelly To Executive:    David H. Ramsey      1968 Ibis Point Lane     
Jacksonville, Florida 32224

 

- 17 -



--------------------------------------------------------------------------------

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement; provided, however, that if, in the opinion of the Corporation’s
accountants, any provision of this Agreement would preclude the use of “pooling
of interest” accounting treatment for a Change of Control transaction that (1)
would otherwise qualify for such accounting treatment, and (2) is contingent
upon qualifying for such accounting treatment, then Executive and the Company
agree to negotiate in good faith to amend this Agreement so that it will not
preclude the use of “pooling of interest” accounting treatment for such Change
of Control transaction.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

PSS WORLD MEDICAL, INC.

By:

 

/s/ Patrick Kelly

   

Patrick Kelly

   

Chairman of the Board and CEO

EXECUTIVE:

   

/s/ David H. Ramsey

   

David H. Ramsey

 

- 18 -